Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya (U.S. Pub 2018/0067916 A1)
Claim 1
Tsuchiya discloses a method comprising:
automatically obtaining an examined document (documents) having an examined value (character strings) appearing therein ([0047], line 9-12, “...  The analysis apparatus 200... accessing a database (DB) 500... is configured to store the document group ds...” [0048, line 1-3, “... The classification module 501 is configured to analyze... the character strings of the cells among a plurality of documents...” <examiner note: The classification module connects and obtains documents stored in database 500. The classification identifies/classifies cells in documents as shared cells by analyzing the position and the character string in the cell>); 
automatically identifying: a location in the examined document at which the examined value appears, and a structure of the examined value ([0034], line 5-7, “... Specifically, for example, the analysis apparatus identifies cells having the same position and the same value... among the documents d in the similar arrangement groups...” [0067], line 7-9, “... For example, cells 801 to 803 respectively positioned in row 1, column A of the documents d21 to d23 have the same character string, namely, "screen name"...” <examiner note: For instance, document d21 is examined document; fig. 4 show screen name at column A, row 4, item type: single item>); 
automatically identifying additional documents of a same type as the examined document, in which values having a same structure as the examined value appear at a same location as in the examined document [0067], line 7-9, “... For example, cells 801 to 803 respectively positioned in row 1, column A of the documents d21 to d23 have the same character string, namely, "screen name"...” <examiner note: document d22 and d23 are the same type of document d21 because they are all form name: screen specification in fig. 4. Document d22 and d23 have same “screen name” occur same location A4>); and 
automatically applying a classifier to the examined value and the values in the additional documents, to output a single class to which the examined value and the values in the additional documents belong ([0060], line 7-11, “... The classification module 501 also identifies, in the documents d11 and d12, a cell "screen name" positioned in row 1, column A and a cell "item name" positioned in row 3, column C as shared cells...” [0067], line 7-11, “... cells 801 to 803 respectively positioned in row 1, column A of the documents d21 to d23 have the same character string, namely, "screen name", and hence those cells are shared cells...” <examiner note: the classification module classifies/identifies the examined value and the values as shared cells>)
Claim 2
Claim 1 is included, Tsuchiya further discloses wherein said automatic identification of the additional documents of the same type comprises identifying documents which are stored, in a document repository, under a same category or folder as the examined document (fig. 7, document d22 and d23 are stored in the DB 500 and same shared form group 800)
Claim 9
Claim 1 is included, Tsuchiya further discloses performed by at least one hardware processor (fig. 2, processor 201).
	Claims 10 and 18 are similar to claim 1. Further, Tsuchiya discloses a system comprises processor 201, storage device 202. Claim 10 and 18 are rejected based on the same reason.
	Claim 11 is similar to claim 2. The claim is rejected based on the same reason.
Allowable Subject Matter
Claims 3-8, 12-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 “...  the classifier is a machine learning classifier, whose application produces classification scores for multiple classes; any value belonging to each of the multiple classes is subject to one or more content restrictions; the method further comprises, prior to outputting the single class: automatically adjusting the classification scores based on how they deviate from theoretical classification scores statistically expected for random values that are subject to the one or more content restrictions; and the single class outputted is one of the multiple classes having a highest one of the adjusted classification scores...” (claim 3, 12, and 19); “... the classifier is a statistical analysis classifier configured to: automatically determine multiple possible classes of the examined value and the values in the additional documents, wherein each of the multiple possible classes has a known distribution of values, automatically calculate a distribution of the examined value together with the values in the additional documents, and automatically calculate divergence of the calculated distribution from each of the known distributions of the multiple possible classes, wherein the single class outputted is one of the multiple possible classes whose known distribution has the least divergence from the calculated distribution...” (claim 6, 15, and 20)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167